Case 1:19-cv-02186-CFC Document11 Filed 01/28/20 Page 1 of 2 PagelD #: 45

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LINDA ASAMOAH, et al.
C.A. No. 1:19-ev-02119-CFC
Plaintiffs,
NON-ARBITRATION CASE
v.
JURY OF 12 DEMANDED
JNJ EXPRESS, INC,, et al.,
Defendants.

STIPULATION TO CONSOLIDATE RELATED MATTERS

It is hereby stipulated and agreed by the undersigned parties, that currently before the
Court are multiple lawsuits stemming from a motor vehicle accident which occurred on
September 24, 2019; those matters being styled, Linda Asamoabh, et al. v. JNJ Express, Inc., et
al,, C.A. No. 1:19-cv-02119-CFC, Lisa Frankel, et al. v. JNJ Express, Inc., et al., C.A. No. 1:19-
cv-02186-CFC, and Daniel Jason, et al. v. JNJ Express, Inc., et al., C.A. No. 1:19-cv-02311-
CFC.

The parties, by and through undersigned counsel, and subject to this Honorable Court’s
approval, hereby stipulate and agree that the aforementioned lawsuits be consolidated, for
discovery purposes only, under the lead caption Linda Asamoah, et al. v. JNJ Express, Inc., et

al., C.A. No. 1:19-cv-02119-CFC.

 

DALTON & ASSOCIATES, P.A. SALMON, RICCHEZZA, SINGER &
TURCHI, LLP

/s! Drew C. Dalton /s/ Justin P, Callaway

Drew C. Dalton, Esq. (DE ID #5878) Justin P. Callaway, Esquire (DE ID #4974)

Cool Spring Meeting House 222 Delaware Avenue, 11" Floor

1106 West Tenth Street Wilmington, Delaware 19801

Wilmington, DE 19806 Phone: (302) 655-1136

Phone: (302) 652-2050 Fax: (302) 655-4291

Fax: (302) 652-0687 Attorney for Defendants JNJ Express, Inc.
Case 1:19-cv-02186-CFC Document 11 Filed 01/28/20 Page 2 of 2 PagelD #: 46

Attorney for Plaintiffs Linda Asamoah, and Brian Keith Winningham
individually and a/n/f and Guardian Ad Litem

for JAO and BAO, minors; The Estate of RAO;

and Patrick K. Owusu, individually, as

Administrator of the Estate of RAO, and a/n/f

and Guardian Ad Litem for JAO and BAO,

 

minors
YOUNG CONAWAY STARGATT & CICONTE SCERBA, LLC
TAYLOR, LLP
/s/ Timothy E. Lengkeek /s/ Adam F. Wasserman
Timothy E. Lengkeek, Esq. (DE ID #4116) Adam F. Wasserman, Esq. (DE ID #5814)
Rodney Square 1300 King Street
1000 N. King Street Wilmington, DE 19899
Wilmington, DE 19899 (302) 658-7101
Phone: (302) 571-6605 Attorney for Plaintiffs Daniel Jason and Susan
Attorney for Plaintiffs Lisa Frankel, Jason

individually and as the personal representative
of The Estate of Albert Frankel, and Bethany
Frankel

=a
IT IS SO ORDERED this # om day of fenvary , 2020.
CO

 

J
